M.D. Appeal Dkt.
71 - 2019


                        IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT


    IN RE: PASSARELLI FAMILY TRUST                   : No. 235 MAL 2019
                                                     :
                                                     :
    PETITION OF: MARGARET G.                         : Petition for Allowance of Appeal from
    PASSARELLI                                       : the Order of the Superior Court


                                               ORDER



  PER CURIAM

           AND NOW, this 11th day of September, 2019, the Petition for Allowance of Appeal

  is GRANTED. The issues, as stated by petitioner, are:


       (1) Whether the Superior Court’s reversal of the orphans’ court’s termination of an
           irrevocable inter vivos trust pursuant to 20 Pa.C.S. § 7736, which explicitly allows
           for the voidability of a trust induced by fraud, conflicts with another appellate court’s
           opinion?

       (2) Whether the Superior Court’s reversal of the orphans’ court’s termination of an
           irrevocable trust pursuant to 20 Pa.C.S. § 7736, and implicit overruling of Estate
           of Glover, is at odds with this Court’s holding in Paul’s Estate regarding the factors
           by which a trust may be terminated?

       (3) Whether the Superior Court’s reversal of the orphans’ court’s termination of an
           irrevocable inter vivos trust pursuant to 20 Pa.C.S. § 7736 presents an issue of
           first impression, especially where the Superior Court has held that a stricter
           standard should apply when a party seeks to rescind an irrevocable trust that was
           induced by fraud?

       (4) Whether the Superior Court’s imposition of a stricter standard to terminate an
           irrevocable inter vivos trust on the basis of fraud in the inducement presents an
           issue of such substantial public importance as to require the prompt and definitive
           resolution by the Pennsylvania Supreme Court?